Citation Nr: 1539810	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease prior to March 17, 2014, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983 and from August 2004 to October 2005.  

This matter comes before the Board of Veterans' Appeals on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and an April 2014 rating decision by the VA Appeals Management Center (AMC) in Washington, DC.

This appeal was previously before the Board in December 2013 and March 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issue of entitlement to an increased rating for major depressive disorder was referred by the Board to the Agency of Original Jurisdiction (AOJ) in its March 2015 decision but there is nothing in the record to indicate that any development has taken place.   Therefore, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (5) (2015).


FINDINGS OF FACT

1.  Prior to March 17, 2014, the Veteran's lumbar degenerative disc disease was not manifested by a limitation of forward thoracolumbar flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, ankylosis, or incapacitating episodes.

2.  On and after March 17, 2014, the Veteran's lumbar degenerative disc disease has not resulted in a limitation of forward thoracolumbar flexion to 30 degrees or less, ankylosis, or intervertebral disc syndrome.  

CONCLUSIONS OF LAW

1.  Prior to March 17, 2014, the criteria for a disability rating higher than 10 percent for lumbar degenerative disc disease were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).  

2.  On and after March 17, 2014, the criteria for a disability rating higher than 20 percent for lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to these claims would serve no useful purpose.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  

Pursuant to the December 2013 Board remand, VA afforded the appellant a VA examination.  Those records were associated with the claims file and considered in the April 2014 rating decision.  Because the AOJ did not request private treatment records as authorized by the Veteran and required by the December 2013 Board remand, the Board remanded for those records again in March 2015.  This time, the Veteran did not respond to the AOJ's request for authorization to obtain records.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  

The Board has reviewed all the evidence in the Veteran's claims file, which includes her written contentions, service treatment records, VA treatment records, private treatment records, and the VA examination reports.  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Schedular ratings for disabilities of the spine are provided by application of the general rating formula for diseases or injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The general formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  Id.

Under the general formula, a rating of 10 percent is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees of less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.  at Note (5). For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  Id.  at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.   A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Analysis

Service connection was established for lumbar degenerative disc disease in a February 2011 rating decision and a 10 percent rating was assigned.  In an April 2014 rating decision, the disability rating was increased to 20 percent, effective March 17, 2014.  The Veteran contends that she is entitled to higher ratings.  

The AOJ has rated the Veteran's degenerative disc disease under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine.  Diagnostic Code 5242 provides for ratings under either the general rating formula for diseases and injuries of the spine or under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015) for arthritis.  As Diagnostic Code 5003 provides for a compensable rating only if one is not available under the general formula, it is not applicable to this case.  

The Veteran was afforded a VA examination in January 2011.  The Veteran reported intermittent low back pain, and a history of symptoms including weakness, spasms.  She reported having pain one to six days per week, and moderate pain one or two days per week.  The pain was accompanied by stiffness.  The Veteran reported no incapacitating episodes.  The examiner found no scoliosis, reversed lordosis, kyphosis, or any other abnormal spinal curvature.  The Veteran's gait was normal.  The examiner found no ankylosis, spasms, or guarding.  Thoracolumbar motion was reported as flexion to 70 degrees, extension to 12 degrees, left lateral flexion to 10 degrees, left lateral rotation to 20 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 20 degrees.  The examiner found no objective evidence of pain on active motion or following repetitive motion and found no additional limitation of motion on repetition.  

During a January 2013 VA physical therapy consultation, the Veteran reported unpredictable, intermittent low back pain and that she wore a back brace to work.  

The Veteran was afforded an additional VA examination on March 17, 2014.  She reported stiffness and decreased range of motion.  The Veteran did not report flare-ups that impacted the function of her lumbar spine.  The examiner found no muscle spasms, guarding, ankylosis, intervertebral disc syndrome, neurologic abnormalities resulting from a low back condition, or any sign of radiculopathy.  Thoracolumbar motion was reported as flexion to 60 degrees, extension to 25 degrees, left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 15 degrees.  The examiner found no objective evidence of painful motion and found no additional limitation of motion on repetition.  

The record also contains an April 2014 medical opinion by a podiatrist.  This opinion addresses no issues significant to this case and has no probative value.  

The preponderance of the evidence shows that the Veteran's lumbar degenerative disc disease did not approximate the criteria for a rating higher than 10 percent prior to March 17, 2014.  The Veteran's range of motion during that period was consistent with a 10 percent rating and there is no evidence of additional limitation of motion due to pain or on repetition.  There was no evidence of ankylosis.  To the extent that the Veteran's report of a history of spasms is probative despite the January 2011 VA examiner's finding that there were no spasms, this is overcome by the fact that the examiner found no abnormal gait or curvature of the spine, at least one of which is required for a 20 percent rating.  

The preponderance of the evidence also shows that the Veteran's lumbar degenerative disc disease does not approximate the criteria for a rating higher than 20 percent since March 17, 2014.  The Veteran's range of motion, as of the March 17, 2014 VA examination, is consistent with a 20 percent rating and there is no evidence of additional limitation of motion due to pain or on repetition.  There is no evidence of ankylosis.  There is no evidence that forward flexion is limited to 30 degrees or less.

The Board also considered the Veteran's lay statements.  The Veteran is competent to report her own observations with regard to the symptoms of her lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in those statements provides any support for a finding that the Veteran's symptoms are more severe than those revealed by the two VA examinations.

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  The two VA examiners found no additional functional loss due to pain or any other DeLuca factor.  

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability.  Specifically, the  Board has considered whether a higher rating is warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  The January 2011 VA examiner did not mention intervertebral disc syndrome, but found that there were no incapacitating episodes.  The March 2014 VA examiner found that the Veteran did not have an intervertebral disc syndrome.  For these reasons, a rating based on incapacitating episodes caused by intervertebral disc syndrome  is not warranted.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Extraschedular Consideration

Since the rating criteria for lumbar spine disabilities reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required.  See  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's lumbar spine disability that would render the schedular criteria inadequate.  To the extent that the Veteran's lumbar spine disability interferes with her employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  The disability picture is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease prior to March 17, 2014, and a rating in excess of 20 percent thereafter, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


